DETAILED ACTION
Status of the Claims
Claims 2, 4, 6, 11-16 and 18 are cancelled. Claims 1, 3, 5, 7-10 and 17 are pending in this application. Claims 1, 3, 5, 7-10 and 17 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/EP2017/080726 filed on 11/28/2017, which claims priority from the foreign application GB1620095.8 filed on 11/28/2016.

Examiner’s Comments
Although Applicant has made amendments to the claims, the rejection below is maintained without any modifications. This is because swapping “source of bromide” with “compound” is deemed patentably indistinct which does not add any new functional limitations to the instant claims. If it did bring any new structure to the bromide sources recited in the Markush group, this would have led to a New Matter rejection since the instant specification does not recite any of the bromide sources to be a “compound”. 

 Rejections Maintained 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 7-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bachmann et al (Psychopharmacological treatment in children and adolescents with autism spectrum disorders in Germany, Research in Developmental Disabilities 34 (2013) 2551–2563, previously cited) (Hereinafter Bachmann), Roberto Canitano (Epilepsy in autism spectrum disorders, Eur Child Adolesc Psychiatry, 2007, 16:61–66, previously cited) (Hereinafter Canitano), and David B. Burkholder et al (Silas Weir Mitchell on Epilepsy Therapy in the Late 19th to Early 20th Centuries, The Canadian Journal of Neurological Sciences, Historical Article, 2014, previously cited) (Hereinafter Burkholder). 
Regarding claims 1 and 5, Bachmann teaches administering potassium bromide to treat autism spectrum disorder (table 3). 
Regarding claims 1 and 17, Bachmann teaches risperidone and olanzapine to be used for ASD treatment (table 3). Of note, Bachmann teaches risperidone as the second most frequently prescribed psychotropic drug for ASD (table 3). 
Regarding claims 3 and 17, since Bachmann teaches administering potassium bromide to treat autism spectrum disorder (table 3), under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (MPEP 2112.02 I). Thus, Bachmann teaches administering a source of bromide to alleviate one or more symptoms associated with ASD. Additionally, Bachmann recites that “core features of ASD are social interaction deficits, impaired communication and language skills and stereotyped or repetitive behaviors and interests; about 50% of ASD patients have mild up to severe intellectual disabilities” (page 2552) therefore, the bromide treatment recited is for alleviating symptoms such as reduced social interaction, absence of interest in others, preference to remain alone, repetitive behaviors and delays in social and learning skills.
Regarding claims 7-8, since people with autism have less cognitive flexibility (the ability to change to other tasks), and since Bachmann teachings treat the symptoms mentioned in the previous paragraph, by improving social behaviors, Bachmann teachings improve cognitive flexibility as well. 
Regarding claim 9, Bachmann also cites anxiety disorders to be seen in ASD patients (page 2552), thus, the bromide teachings provided by Bachmann also teaches relieving anxiety associated ASD as it provides for the same treatment of ASD patients with a bromide compound.
Regarding claim 10, Bachmann teaches the composition to be administered to children which is a group that includes males and females. 
Regarding claims 1, 5 and 17, Bachmann doesn’t teach other forms/sources of bromide that are being claimed. Bachmann also doesn’t teach combining bromide treatment with other treatments such as risperidone and olanzapine. 
	Regarding claims 1, 5 and 17, Canitano teaches that “Epilepsy is quite common in autism spectrum disorders, and it is increasingly recognized as an additional clinical problem that must be dealt with” (page 1, abstract) which is evidence that treating epilepsy in ASD is general knowledge in the art. 
Regarding claims 1, 5 and 17, Burkholder teaches that lithium bromide is a viable therapy for epilepsy (page 1, abstract). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Bachmann, Canitano and Burkholder and achieve the instant invention. Canitano provides the motivation that ASD patients should be treated for epilepsy. Burkholder teaches that epilepsy is treatable with lithium bromide. Burkholder specifically provides a motivation of using lithium bromide over other bromide forms, Burkholder recites “He preferred lithium bromide over other bromide preparations as he claimed it held a higher concentration of bromide, was better tolerated, and was a better hypnotic than potassium bromide. Lithium bromide was just one of many bromide salt preparations available by the turn of the century and was cost prohibitive, often costing as much as four times the other bromide salts. Eventually, lithium was found to be a useful mood stabilizing agent. If Mitchell noticed mood or behavioral effects in his patients taking lithium bromide, he did not report it. He did feel that bromides in general were useful in the treatment of “nervousness” or as a “general nerve tonic,” but this was not specific to lithium” (page 770 right column). Thus, there are many motivations to incorporate lithium bromide into a treatment regimen for ASD patients. Moreover, Bachmann teaches potassium bromide for ASD patients (table 3) and thus one would swap this with lithium bromide. Since risperidone is one of the most commonly prescribed drugs for ASD according to Bachmann, one would incorporate lithium bromide into a treatment regimen comprising risperidone with a reasonable expectation of successfully treating ASD more effectively while also making sure epilepsy is being treated (via lithium bromide) as well as other symptoms of ASD (via risperidone). 

Response to Arguments
Applicant’s Remarks filed on 03/31/2022 will be addressed below. 
Regarding the USC 103 rejection over Bachmann, Canitano and Burkholder, Applicant argues the following:
“The Examiner cites Canitano's teaching that "epilepsy is quite common in ASD and is increasingly recognized as an additional clinical problem (emphasis added) that must be dealt with", and a treatment for epilepsy, such as lithium bromide as taught by Burkholder. However, Applicant disagrees with this position since Canitano teaches that epilepsy is an additional clinical problem. There is no teaching or suggestion in Canitano that a treatment for epilepsy is also a treatment that would alleviate of one or more symptoms associated with ASD selected from reduced social interaction, absence of interest in others, preference to remain alone, repetitive behaviors, unusual interests or behaviors, absence of understanding of personal space boundaries, avoidance or resistance to physical contact, repetitive motions, routine behaviors, impulsivity, delays in social and learning skills. There is nothing in the combination of Bachmann and Canitano that would lead one to Burkholder, and there is nothing in Burkholder that suggest treating ASD with lithium bromide. Applicant respectfully asserts that "nervousness" and the phrase "general nerve tonic" are non-specific and would not lead one to equate a general feeling of "nervousness" with alleviating the ASD symptoms of reduced social interaction, absence of interest in others, preference to remain alone, repetitive behaviors, unusual interests or behaviors, absence of understanding of personal space boundaries, avoidance or resistance to physical contact, repetitive motions, routine behaviors, impulsivity, delays in social and learning skills. Thus, there is no combination of Bachmann, Canitano and Burkholder that make the claimed invention unpatentable”. 
Applicant’s argument is acknowledged but is not found persuasive. Canitano clearly establishes epilepsy as a clinical problem for autism spectrum disorder. Table 1 of Canitano provides evidence that epilepsy is a very common occurrence in ASD, ranging from 7.6% to 28% of patients diagnosed with ASD. Canitano also states “The treatment of seizures in autism does not differ from that of other epilepsies” (page 63 right column). Examiner’s understanding is that Applicant is arguing if Canitano doesn’t teach alleviation of one of the symptoms recited in instant claim 17, then one of ordinary skill in the would not rely on this reference to incorporate its teachings to Bachmann. The role of the Canitano reference is merely providing the motivation that ASD patients should be treated for epilepsy which is recited above. Therefore, Applicant’s stance is not justified. Moreover, the primary reference Bachmann even recognizes the need to treat epilepsy in ASD (Table 2) and states that it occurs in 11% of ASD patients. Therefore, it is totally within the skill of an ordinary person in the to rely on Burkholder teachings to alleviate ASD symptoms after studying the disclosures of both Bachmann and Canitano. Regarding Applicant’s argument concerning “nervousness”, Examiner’s position is that treating “nervousness” symptom would treat every single symptom recited in instant claim 17, with the exception of potentially routine behaviors, impulsivity and delays in social and learning skills. However, even these are potentially associated with nervousness. That being said, even if Applicant’s argument was found convincing which is “"nervousness" and the phrase "general nerve tonic" are non-specific and would not lead one to equate a general feeling of "nervousness" with alleviating the ASD symptoms”, this again is not a convincing argument to overcome the prior art rejection on record. One of ordinary skill in the art would rely on Burkholder teachings merely for the purposes of treating epilepsy in ASD patients, which would then also alleviate the other symptoms Applicant is referring to. For these reasons, the rationale to combine the references is justified and the rejection is maintained. 

Conclusion
	No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/A.A./               Examiner, Art Unit 1613         

/MARK V STEVENS/Primary Examiner, Art Unit 1613